Citation Nr: 1535433	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  10-31 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for peripheral neuropathy of the left foot.

4.  Entitlement to service connection for peripheral neuropathy of the right foot.

5.  Entitlement to service connection for bilateral hearing loss. 

6.  Entitlement to service connection for a mental disorder or disorders not currently service-connected, to include depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from May 1967 to May 1969.  He received a Combat Infantryman's Badge and Purple Heart, among other decorations, for this service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2009 rating decision of a Regional Office (RO) of the Department of Veterans' Affairs (VA) in Columbia, South Carolina. 

The U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects that the Veteran has been diagnosed with several psychiatric disorders in addition to depression.  Accordingly, the Board has recharacterized the service connection claim for depression as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).

The issues of entitlement to service connection for shrapnel scars, erectile dysfunction, gastro-esophageal reflux, hypertension, and hypothyroidism have been raised by the representative's brief of March 2015, but have not been adjudicated by the AOJ.  Additionally, the March 2015 brief asserted entitlement to an increased evaluation for post-traumatic stress disorder (PTSD), and raised the issue of entitlement to reopening of previously denied service connection for a back condition.  These issues have not been adjudicated by the AOJ.  The Board does not have jurisdiction over the not yet adjudicated issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

Upon preliminary review of the record, the Board finds that further development is necessary.

With regard to the Veteran's claim of service connection for bilateral knee and hearing loss conditions, the Board recalls that the Veteran has served in combat, and the combat presumption of 38 U.S.C.A. § 1154(b) has been triggered.  Moreover, the Veteran has asserted that his knee condition was incurred in the course of combat, while jumping from combat assault helicopters and asserted he sustained a loss of hearing for several minutes after another service member stepped on a land mine approximately 10 feet in front of him. 

The Veteran was afforded a VA examination of his knees in March 2010.  The VA examiner concluded that it was less likely than not that the Veteran's knee conditions had been incurred in service, based upon the absence of complaints of knee pain during service and at his separation examination.  However, when the combat presumption has been triggered, a medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between current disability and his military service.  Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007).  Accordingly, an additional VA medical opinion is necessary, in which the Veteran's experience of knee pain following combat helicopter jumps is presumed.  

Similarly, the May 2010 VA audiology examination concluded simply that hearing loss was not caused by noise exposure and stated that the audiogram at separation was normal and literature did not support delayed onset hearing loss.  The examiner did not specify what literature was reviewed or comment on the Veteran's report of hearing loss during service or his spouse's assertion of always having a problem understanding what is said to him.  In light of this, the Board finds another VA examination is necessary.

With regard to the Veteran's claim of entitlement to service connection for peripheral neuropathy in both feet, the Board finds that this issue has become inextricably intertwined with the claim of entitlement to reopening of service connection for a back disorder contained within the representative's March 2015 brief.  In this brief, the Veteran's representative asserted that the Veteran's neuropathy was secondary to his back condition.  Accordingly, the outcome of the Veteran's claim to service connection for peripheral neuropathy of both feet is now dependent upon the outcome of the request for reopening.  Therefore, while the Board regrets the delay in deciding the claim to service connection for peripheral neuropathy, this claim must be remanded to allow the AOJ to develop and adjudicate the new claim for service connection for a back disorder.   

With regard to the Veteran's claim to service connection for depression, the Board notes that the Veteran was last afforded a VA psychiatric examination in August 2009.  The VA examiner acknowledged that the Veteran had been treated for depression and insomnia by his private physician, but the only psychiatric condition diagnosed by the examiner was post-traumatic stress disorder (PTSD).

In January 2010, the Veteran obtained a score of 2 on a VA depression screen, which was noted to be positive for depression.  Significantly, this score was obtained alongside a positive screen for PTSD.  Moreover, VAMC problem lists through July 2011 have continued to include PTSD alongside a depressive disorder NOS.  In a June 2011 VA treatment session, the Veteran reported that his psychiatric symptoms had worsened - he was more anxious and irritable, everything bothered him, and he did not to be around crowds or people.  The Veteran was referred to a psychiatric consult for "PTSD/Anxiety."  A June 2010 clinical reminder also noted that the Veteran's medication for depression must be adjusted, and the Veteran was on medication for depression.

As the record indicates that the Veteran may now have psychiatric disorder in addition to the currently service-connected PTSD, a VA medical expert opinion should be obtained regarding the existence and etiology of mental disorders in addition to PTSD.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (observing that the application of § 4.14 hinges upon the manifestations of a given disorder, rather than the cause of a disorder). 

Finally, the Board notes that the most recent medical records associated with the claims file consist of VA treatment records from July 2011.  While on remand, up-to-date VA treatment records should be associated with the claims file, and the Veteran should be afforded the opportunity to submit additional evidence or identify additional pertinent evidence.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA and non-VA health-care providers who have treated or examined him for any psychiatric condition, knee condition, or neuropathy.  After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant records that have not been previously received from each health-care provider the Veteran identifies.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After receiving any records requested above, contact the examiner who conducted the March 2010 VA examination, or a suitable replacement, and ask the examiner to review the record and prepare an addendum to the medical opinion.  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner. 

The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed left and/or right knee conditions were incurred in, or are etiologically linked to, military service.  In so doing, the Veteran should be presumed to have experienced knee pain when jumping from combat helicopters during his military service.  The absence of contemporaneous complaints in service is not sufficient rationale for a negative opinion; rather, the VA examiner must indicate whether it is as likely as not that the Veteran's conceded in-service incidents are related to his current condition.    

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination.  

3.  After receiving any records requested above, contact the examiner who conducted the August 2009 VA examination, or a suitable replacement, and ask the examiner to review the record and prepare an addendum to the medical opinion.  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner. 

The examiner should indicate whether the Veteran
has had a mental impairment other than the service-connected major depressive disorder during the period on appeal, including (but not limited to) depression.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the additional mental disorder is causally related to his active service, any incident therein, or any service-connected condition.  

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination.  

4.  Schedule the Veteran for a VA examination to provide an opinion as to the nature and etiology of the Veteran's current bilateral hearing loss. The examiner should provide opinions as to the following: 

a. Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss was caused or aggravated as a result of his active service.  The examiner should specifically discuss the Veteran's report of loss of hearing for several minutes after the land mine was triggered along with the lay report of difficulty understanding conversation since service.

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed. If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

5.  After undertaking any additional development deemed appropriate, to include adjudicating any referred claims and performing additional examinations if necessary, and giving the Veteran full opportunity to supplement the record, adjudicate the pending claims.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals




